UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4998


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAMONT LUTHER JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cr-00588-PJM-1)


Submitted:   November 10, 2011            Decided:   December 1, 2011


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Sapna Mirchandani, Staff
Attorney, Greenbelt, Maryland, for Appellant. Rod J. Rosenstein
United States Attorney, Michael J. Leotta, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lamont Luther Johnson appeals his 183-month sentence

imposed pursuant to a plea of guilty to possessing a firearm

after a felony conviction, in violation of 18 U.S.C. § 922(g)

(2006).        The district court sentenced Johnson under the Armed

Career Criminal Act (ACCA), 18 U.S.C. § 924(e) (2006), based on

its finding that Johnson had previously been convicted of at

least three violent felonies that were committed on separate

occasions.

               On    appeal,    Johnson    argues      that    the    district       court

erred in relying on the statement of facts introduced during the

state plea hearing on the prior convictions in question.                               He

also argues that he did not affirmatively agree with the facts

recited by the state prosecutor, and therefore his sentence is

improper.           “We review de novo whether a defendant’s previous

conviction was for a predicate offense under the ACCA.”                             United

States    v.    Harcum,       587   F.3d   219,      222    (4th    Cir.   2009).      We

conclude that Johnson’s assertion that the district court erred

in    considering       the    transcript       of    the    plea    hearing    on    the

convictions in question is without merit.                          A sentencing court

may   consider,        inter   alia,   a   “transcript        of     colloquy   between

judge and defendant in which the factual basis for the plea was

confirmed      by     the   defendant,”     in    determining        whether    a    prior

conviction is an ACCA predicate.                  Johnson also argues that our

                                            2
decision in United States v. Alston, 611 F.3d 219, 226 (4th Cir.

2010), precluded the district court from relying on the plea

colloquy.    Johnson did not, however, enter an Alford ∗ plea in the

state proceedings.         We recently held that this distinction is

dispositive.       We conclude Johnson’s argument is without merit.

United States v. Taylor, __ F.3d __, 2011 WL 5034576 (4th Cir.

Oct. 24, 2011).      Accordingly, we affirm Johnson’s sentence.        We

dispense    with    oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




     ∗
         North Carolina v. Alford, 400 U.S. 25 (1970).



                                       3